UNITED STATES DISTRICT COURT                                           CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                           MINUTE ORDER

BEFORE:        A. KATHLEEN TOMLINSON                           DATE:       3-5-2021
               U.S. MAGISTRATE JUDGE                           TIME:       10:33 a.m. (20 mins)

                     Caccavale, et al. v. H ewlett-Packard Company, et al.
                                     CV 20-974 (GRB) (AKT)

TYPE OF CONFERENCE:                    TELEPHONE STATUS CONFERENCE

APPEARANCES:           Plaintiffs:     Steven Moser
                                       Paul Pagano

                       Defendants:     Jeffrey Howard Ruzal (Unisys Corporation)
                                       Kenneth Welch DiGia

                                       Ilana Sarah Levin (Hewlett-Packard Co., Hewlett Packard
                                       Kristofor Henning                Enterprise Co.)

FTR through AT&T teleconference line: 10:33 a.m. to 10:53 a.m.

SCHEDULING:

         The Court will set the next conference date once it has reviewed the anticipated motion for
collective action certification.

THE FOLLOWING RULINGS WERE MADE:

1.     The Court set today’s conference to get discovery back on track in this putative class action in
       light of Judge Brown’s rulings on previous motions. This Court previously implemented a
       limited discovery plan involving document production only pending the resolution of those
       motions. The parties were not permitted to serve interrogatories or conduct depositions up
       to this point. Counsel confirmed today that they wish to proceed to serve further discovery.
       Plaintiff’s counsel added that he anticipates filing a motion for collective action certification
       under the FLSA by April 15. Counsel will confer to work out a briefing schedule and submit
       it to the Court for approval.

       As a result, the Court directed counsel to serve any further discovery demands by March 19,
       2021. Responses to those demands must be served by April 26, 2021. By May 7, 2021,
       counsel are to work out any objections they have to each other’s responses. If a party intends
       to seek Court intervention on any issues that cannot be resolved, the Court set a deadline of
       May 17, 2021 to file any letter motions pursuant to Local Civil Rule 37.1. Such motions must
       conform with the formatting requirements of Rue 37.1 or they will be returned to counsel.

2.     After speaking to counsel about the primary depositions each party believes it needs to take,
       the Court set a deadline of September 30, 2021 to complete those depositions.

3.     With respect to merits versus class discovery, each attorney had the opportunity to express
       his/her opinion about whether such discovery should be bifurcated. The consensus appears
to be that the parties would prefer to complete discovery in one effort. All of the parties will
discuss this prospect and work out the methodology.


                                                       SO ORDERED.

                                                       /s/ A. Kathleen Tomlinson
                                                       A. KATHLEEN TOMLINSON
                                                       U.S. Magistrate Judge
